*ujeBe « 92h201 ASPs] “aISEM JaWINSUDD-jsod Woy speus $] SdOjSAUS S}LLL 2

 

9505 5160 1862 9253 1083 25

* Domestic only, ™ For Domestle shipments, the maximum weight is 70 lbs. For International shipments, the maximum weight is 4 Ibs,

UNITED STATES

 

5 POSTAL SERVICE.

PRIORITY’
MAIL

«Date of delivery specified*

® USPS TRACKING™ included to many major
intemational destinations.

= Limited international insurance.

= Pick up available.*

« Order supplies online.*

® When used internationally, a customs
declaration label may be required.

* Domestic only

LOTT cs

OD: 12 1/2 x 9 1/2

PSQ00017000014

PRESS FIRMLY TO SEAL

To schedule free
Package Pickup,
scan the QR code.

 

 

2 iy =

_—

SS eee
PRIORITY’

*MAIL*

FROM:

|
a
Labe

Clo Kear n C

Co

   
 
 
 

49215 7
R2304E6105014-19

vane E |

PO Box Gooty
vmbvs ohjg 43266

TO: CHerle

Un bed States Disdric? cour}
$5 Marcon B¥d Room |)
Columbus, Ohi USKIS

EXPECTED DELIVERY DAY: 09/11/19

ik

 

USPS TRACKING NUMBER

Oa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ey eatepstares.
POSTAL SERVICEe

VISIT US AT USPS.COM®

ORDER FREE SUPPi.IES ONLINE

:
|
|

se

  

This packaging is the property of the U.S. Postal Service® and Is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging {s not for resale. EPI4F © U.S, Postal Service; October 2018; All rights reserved,
